DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s contention (see pages 5-6 filed 19 November 2021) with respect to the rejection of independent claims 8, 12, and 13 under 35 U.S.C. 102 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of claims 8, 12, and 13 under 35 U.S.C. 102 has been withdrawn.  
Subsequently, the prior art rejections of all claims dependent therefrom are withdrawn.

However, upon further consideration, new grounds of rejection are warranted (see below).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2004/0195022).

Activating an autonomous cruise control (via main switch 13 to autonomously control vehicle speed and inter-vehicle distance to preceding vehicle; Inoue at 0080)
Switching, when the autonomous cruise control is in an activated state, to an accelerator-pedal-controlled distance controller in response to an acceleration command indicated by an override of an accelerator pedal of the vehicle (driver operates acceleration pedal when cruise control is engaged, and target inter-vehicle distance is changed; Inoue at 0134).
Wherein the autonomous cruise control and the accelerator-pedal-controlled distance controller are in a control unit (controller configured to set and change cruise control and inter vehicle distance; Inoue at 0081).
Wherein the autonomous cruise control is a regulator for a power-output setpoint value of the vehicle, wherein the power-output setpoint value represents a power output to be delivered by a drive of the vehicle, and when active, the autonomous cruise control regulates the power supplied as a function of an instantaneous speed of the vehicle and a present distance between the vehicle and a preceding vehicle (vehicle powertrain output controlled as a function of set cruise control parameters, vehicle dynamic condition including vehicle speed and inter-vehicle distance; Inoue at 0006, 0020, 0031, 0032, 0036).
Wherein the distance controller is a controller for the power-output setpoint value, wherein when active, the distance controller controls the delivered power output depending on the distance and an acceleration command of the driver (driver 
The accelerator pedal sensor of Inoue measures the deflection of the pedal (e.g. Inoue at 0099).  It cannot be ascertained if this is measuring the angle of deflection, as claimed; however, one of ordinary skill in the art at the time of the invention would recognize the obvious interchangeability of the ways in which the amount of pedal deflection is sensed and expressed, since both the prior art and instant invention are performing the same operation, i.e. detecting the magnitude of operation of the pedal and translating said operation into vehicle control.  

Regarding claim 9, Inoue discloses the method further comprising the following step:
switching, in response to an end of the acceleration command, switching from the accelerator-pedal-controlled distance controller back to use of the autonomous cruise control (vehicle controlled according to new setpoints; Inoue at 0017, 0036, 0050).

Regarding claim 10, Inoue discloses switching to the accelerator-pedal-controlled
distance controller in response to a deceleration demand via operation of a brake pedal of the
vehicle (after target inter-vehicle distance is changed via brake pedal, autonomous control is
resumed at new target inter-vehicle distance; Inoue at 0036, 0039, 0048, 0061).


controlled distance controller, a target-value distance from a preceding vehicle is adjusted as a
function of the acceleration command (accelerator pedal deflected past a certain threshold will
change the target inter-vehicle distance; Inoue at 0036, 0039, 0048).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        17 February 2022